GOFF, Circuit Judge.
The real question in this appeal is one of fact, as to whether or not the services of the appellee, as attorney for the appellants, were covered by the terms of his contract with them, referred to in the proceedings of this cause. The court below found from the testimony that the appellee was entitled to compensation for services rendered by him, other than those included in the contract referred to. In this conclusion we fully concur. The allowance made the appellee by the court below, due regard being had to the character of the litigation,' to the services rendered, and to the time required therefor, was reasonable, and has our approval. The valuations placed by the court below on the property recovered, on which the amount of the fee due under the contract for services was allowed, were not only suggested by the evidence, but were entirely justified by it, and therefore will not be changed by this court. See 130 Fed. 364, for report of this case and opinion of the court below.
There is no error in the decree complained of. and the same is affirmed.